DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hammersiag et al (U.S. 2006/0156517).
As for Claim 2, Hammersiag discloses a reel based closure device comprising:
a housing (1460) having an interior region (1462);
a spool (1482 within assembly of 1480) positioned within the interior region of the housing, the spool being rotatable in a first direction to wind a tension member about the spool and the spool being rotatable in a second direction to unwind the tension member from about the spool (see para [0010 and 0276]), the tension member having a first end and a second end positioned opposite the first end (Applicant fails to positively recite the tension member and therefore the tension member will not be given any patentable weight); and
a knob (1560 of assembly 1550) that is operably coupled with the spool so that an operation of the knob causes the spool to rotate in the first direction within the interior region of the housing (see para [0265-0267]);
wherein:  the spool has an upper flange (upper flange of 1482), a lower flange (lower flange of 1482), and a cylindrical wall (1481) between the upper flange and the lower flange;
the tension member is wound about the cylindrical wall when the spool is rotated in the first direction (see para [0276]); and
the cylindrical wall has three holes (1488, see para [0276]), through which the first end of the tension member is inserted to secure the first end of the tension member to the spool (see para [0276]).
3. (New) The reel based closure device of claim 2, wherein the reel based closure device further comprises one or more pawls (1562) that are configured to engage with teeth (1494) to prevent rotation of the spool in the second direction (see para [0282, 0290-0291]).
4. (New) The reel based closure device of claim 3, wherein the one or more pawls (1562) are components of a knob core that is operably coupled with the knob (see Fig. 58 and para [0282]).
5. (New) The reel based closure device of claim 3, wherein the one or more pawls (1562) engage with the teeth (1494) when the knob is in an engaged position, and wherein the one or more pawls disengage from the teeth when the knob is in a disengaged position (see para [0282, 0290-0291]).
6. (New) The reel based closure device of claim 5, wherein the knob is moveable axially with respect to the housing between the engaged position and the disengaged position (see para [0282, 0290-0291]).
7. (New) The reel based closure device of claim 2, wherein the cylindrical wall further comprises an additional set of three holes through which the second end of the tension member is insertable to secure the tension member to the spool (see para [0010 and 0276]).
8. (New) The reel based closure device of claim 2, wherein the knob includes knob teeth (teeth of 1552) that are configured to engage with spool teeth that are positioned on the upper flange of the spool (see para [0290]).
9. (New) The reel based closure device of claim 2, wherein the spool has a depression (1250) on a side of the lower flange and wherein the first end of the tension member is located in the depression after the first end of the tension member is inserted through each of the three holes of the cylindrical wall (see para [0242]).
10. (New) The reel based closure device of claim 2, wherein a diameter of the lower flange is smaller than a diameter of the upper flange (see Figs. 57B and 57D).
11. (New) An article of footwear, comprising the reel based closure device of claim 2 (see Abstract).
As for Claim 12, Hammersiag discloses a spool (1482) that is positionable in an interior region of a housing of a reel based closure device, the spool being rotatable in a first direction upon an operation of a knob of the reel based closure device to wind a tension member about the spool, the tension member having a first end and a second end positioned opposite the first end (Applicant fails to positively recite the tension member and therefore the tension member will not be given any patentable weight), the spool comprising:
an upper flange (upper flange of 1482);
a lower flange (lower flange of 1482);
a cylindrical wall (1481) between the upper flange and the lower flange; and
a plurality of holes (1488) defined within the cylindrical wall;
wherein:
the tension member is windable about the cylindrical wall when the spool is rotated in the first direction (see para [0010 and 0276]); and
the first end of the tension member is insertable through the plurality of holes in the cylindrical wall to secure the first end of the tension member to the spool (see para [0010 and 0276]).
13. (New) The spool of claim 12, wherein the cylindrical wall further comprises an additional plurality of holes (1488) through which the second end of the tension member is insertable to secure the second end of  tension member to the spool (see para [0010 and 0276]).
14. (New) The spool of claim 12, wherein the spool further comprises a depression (1250) on a side of the lower flange, and wherein an end portion of the tension member is positionable within the depression after the tension member is inserted through the plurality of holes of the cylindrical wall (see para [0242]).
15. (New) The spool of claim 12, wherein a diameter of the lower flange is smaller than a diameter of the upper flange (see Figs. 57B and 57D).
16. (New) The spool of claim 12, wherein the spool comprises spool teeth (1491 or 1486) that are positioned on the upper flange, and wherein the spool teeth are configured to engage knob teeth that are positioned on the knob.
17. (New) The spool of claim 12, wherein the plurality of holes consists of three holes defined within the cylindrical wall (see para [0010 and 0276]).
18. A reel based closure device (1400) comprising the spool of claim 12.
19. (New) A method of coupling a tension member to a spool, the method comprising:
providing the spool (1482) of claim 12; and
inserting the first end of the tension member through the plurality of holes of the cylindrical wall to secure the first end of the tension member to the spool (see para [0010 and 0276]).
20. (New) A method of assembly a reel based closure device comprising:
coupling the tension member to the spool (1482) according to the method of claim 19; and
inserting the spool within the interior region of the housing (1464) of the reel based closure device (see para [0010 and 0276]).
21. (New) A method of attaching a reel based closure device to an article of footwear, the method comprising:
assembling the reel based closure device according to the method of claim 20; and
attaching the reel based closure device to the article of footwear (see para [0010 and 0276] and Fig. 50A-51).
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument of Claims 2 and 12, it appears to be further limiting because Applicant has failed to positively claim the tension member and a first end of the tension member being inserted through “each” of  the three holes .  Furthermore, Hammerslag discloses a tension member which is capable of having a first end of the tension member being inserted in the three or more holes to secure the tension member to spool (see para [0276]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677